         Case 1:17-cr-00548-PAC Document 339 Filed 02/26/20 Page 1 of 6
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      February 26, 2020

By ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

         The Government writes in response to the defendant’s letter, dated February 26, 2020,
seeking to introduce a Central Intelligence Agency (“CIA”) memorandum requesting that the
witness referred to as “Michael” be placed on administrative leave (the “CIA Memorandum”).
The defendant’s application continues to be premised on a mischaracterization of the CIA
Memorandum as implicating Michael in the charged theft of classified CIA information and
transmission of that information to WikiLeaks. As the Government noted in its opposition to the
defendant’s mistrial motion, the CIA Memorandum explicitly states that Michael was placed on
leave because of concerns that he was not providing information about the defendant—not that
Michael was a suspect in the theft. Moreover, and as reflected in interview notes the Government
provided to the defense and the Court, the Government has confirmed with the official responsible
for the CIA Memorandum’s recommendation that the memorandum was not intended to suggest
that it was Michael rather than the defendant who stole the Vault 7 Information. Contrary to the
defendant’s assertion, this is not merely the Government’s “characterization” of the CIA
Memorandum—it is expressly what the CIA Memorandum states. The CIA Memorandum is not
admissible, and the Court should deny the defendant’s application.

       I.      Applicable Law

         “A criminal defendant’s right to present a full defense and to receive a fair trial does not
entitle him to place before the jury evidence normally inadmissible.” United States v. Bifield, 702
F.2d 342, 350 (2d Cir. 1983); see also United States v. Albizu, 107 F.3d 4 (2d Cir.1997) (“[A]
defendant simply has no constitutional right to present a jury with legally insufficient evidence.”);
United States v. Carr, 543 F.2d 1042, 1051 (2d Cir. 1976) (“The accused as well as the
Government must comply with the established rules of procedure and evidence in order to assure
both a fair trial under the circumstances.”).
         Case 1:17-cr-00548-PAC Document 339 Filed 02/26/20 Page 2 of 6
The Honorable Paul A. Crotty, U.S.D.J.
February 26, 2020
Page 2

         Even potentially relevant testimony or evidence should be precluded if it fails the balancing
test of Rule 403 by introducing “the danger of unfair prejudice, confusion of the issues, or
misleading the jury.” Fed. R. Evid. 403. In particular, where the purported relevance of testimony
is based on the defendant’s assertions that another person could have committed the charged
offenses, the Second Circuit has admonished courts to “be sensitive to the special problems
presented by ‘alternative perpetrator’ evidence.” Wade v. Mantello, 333 F.3d 51, 61 (2d Cir. 2003)
(quoting United States v. McVeigh, 153 F.3d 1166, 1191 (10th Cir. 1998)). Before permitting the
defendant to introduce evidence that someone else could have committed the crimes with which
the defendant is charged, the Court “must ensure that the defendant shows a ‘sufficient . . . nexus
between the crime charged and the asserted ‘alternative perpetrator.’” United States v. Hendricks,
921 F.3d 320, 331 (2d Cir. 2019) (quoting Wade, 333 F.3d at 61-62). “It is not sufficient for a
defendant merely to offer up unsupported speculation that another person may have done the
crime. Such speculative blaming intensifies the grave risk of jury confusion.” McVeigh, 153 F.3d
at 1191 (precluding testimony that “would have forced the government to attempt to disprove the
nebulous allegation that [another group] was involved in the bombing. This side trial would have
led the jury astray, turning the focus away from whether McVeigh—the only person whose actions
were on trial—bombed the Murrah Building.”). Just last year, the Second Circuit in United States
v. Hendricks affirmed the preclusion of evidence purportedly showing third-party culpability
because the defendant’s proffer was “insufficient to show the required nexus,” noting that
“[a]lthough the evidence [the defendant] cites might tend to show that [the third party] knew about
the robbery, none of the evidence places [the third party] anywhere near the robbery scene or
suggests that he was otherwise involved in the crime.” 921 F.3d at 331.1

         Enforcement of these rules in no way prejudices the defendant’s right to make his case.
On the contrary, in Holmes v. South Carolina, one of the cases on which the defendant principally
relies, the Supreme Court has expressly recognized “rules regulating the admission of evidence
proffered by criminal defendants to show that someone else committed the crime with which they
are charged” as a paradigmatic example of the “familiar and unquestionably constitutional” limits
on a defendant’s right to present inadmissible evidence. 547 U.S. 319, 327 (2006). Indeed,

1
  The defendant relies extensively on Scrimo v. Lee, 935 F.3d 103 (2d Cir. 2019), but that case is
entirely inapposite. There, the Second Circuit granted a habeas petition premised on the state
court’s refusal to allow evidence of drug dealing by a state witness, Kane, who was the only other
person present with the defendant when the charged murder was committed, concluding that “[t]he
probability that Kane killed Williams is at least in balance with the probability that Scrimo did it—
with the telling facts that the fingerprints were Kane’s, the DNA under the victim’s fingernail
pointed to Kane, and Kane had the far more plausible motive [that the murder resulted from a
disputed drug deal] that surfaced at trial.” Id. at 118. Unlike in Scrimo, the defendant here has
introduced no similar evidence showing that Michael had the ability or motive to commit the
charged crime, i.e., the “sufficient nexus” to show third-party culpability that the Second Circuit
has uniformly required. If anything, this case is more analogous to Hendricks. Even crediting the
defendant’s interpretation of the CIA Memorandum, at most “the evidence [Schulte] cites might
tend to show that [Michael] knew about the [reversion on DEVLAN], [but] none of the evidence
places [Michael] anywhere near the [crime] scene or suggests that he was otherwise involved in
the crime.” 921 F.3d at 331.
         Case 1:17-cr-00548-PAC Document 339 Filed 02/26/20 Page 3 of 6
The Honorable Paul A. Crotty, U.S.D.J.
February 26, 2020
Page 3

although the defendant notes the Supreme Court’s citation in Holmes to 40A Am.Jur.2d, Homicide
§ 286, pp. 136–138, observing that “the accused may introduce any legal evidence tending to prove
that another person may have committed the crime with which the defendant is charged,” he omits
the admonition that follows, that such evidence “may be excluded where it does not sufficiently
connect the other person to the crime, as, for example, where the evidence is speculative or remote,
or does not tend to prove or disprove a material fact in issue at the defendant's trial.” 547 U.S. at
327.

         This is particularly true where, as here, the defendant does not seek to offer actual evidence
of a third party’s culpability, but rather merely the (misconstrued) opinions of another. Even
accepting the defendant’s misleading characterization of the CIA Memorandum’s
recommendation, it reflects merely opinion, and not evidence, of Michael’s culpability. The law
is clear that “a ‘lay opinion’ as to a person’s culpable role in a charged crime . . . is not presenting
the jury with the unique insights of an eyewitness’s personal perceptions,” and cannot be admitted
into evidence. United States v. Garcia, 413 F.3d 201, 215 (2d Cir. 2005). “[I]n such
circumstances, the investigatory results reviewed by the agent—if admissible—can only be
presented to the jury for it to reach its own conclusion.” Id; see also United States v. Grinage, 390
F.3d 746, 750 (2d Cir. 2004) (error to admit testimony that “not only [told the jury] what was in
the evidence but [told] them what inferences to draw from it”).

       II.     Discussion

        The Court should preclude introduction of the CIA Memorandum because the defendant
has failed to make the threshold showing of any “sufficient . . . nexus between the crime charged
and the asserted ‘alternative perpetrator.’” Hendricks, 921 F.3d at 331. The defendant has
introduced no evidence that Michael could have accessed the March 3, 2016 backup from which
the leaked information was stolen, 2 that Michael ever engaged in any improper conduct on
DEVLAN, or that Michael had any motive to steal the information or send it to WikiLeaks. The
only purported evidence of Michael’s culpability on which the defendant relies is the CIA
Memorandum itself. Yet the defendant consistently refuses to acknowledge that the CIA
Memorandum’s conclusions are not based on any assessment that Michael had any culpability in
the theft, but rather were premised on “his relationship with Joshua Schulte, the individual charged
with the theft of data.” Merely repeating that the CIA Memorandum is evidence of third-party
culpability does not make it so, and the defendant has introduced no other evidence to suggest
Michael’s responsibility—or even complicity—in the charged conduct that meets the threshold the
Second Circuit has cautioned district courts to guard.

       Moreover, precluding the defendant from introducing the CIA Memorandum does not
preclude him from making any appropriate arguments about Michael’s purported culpability based
on actual admissible evidence at trial. In asserting the relevance of the CIA Memorandum, the
defendant notes that it reflects “‘[s]everal concerns’ about Michael, the chief one being ‘his
proximity to the theft of the data,’” as well as both the fact that “Michael has been questioned no

2
 Despite his expert’s purported conclusion that Michael did have such access, the defendant has
declined to offer any evidence of that.
         Case 1:17-cr-00548-PAC Document 339 Filed 02/26/20 Page 4 of 6
The Honorable Paul A. Crotty, U.S.D.J.
February 26, 2020
Page 4

fewer than eight times about the theft, over the span of nearly three years,” and “his unexplained
activities on the computer system from which the [Vault 7 Information was stolen].” (Dkt. 336 at
3). Actual evidence pertaining to each of these subjects has already been admitted, and the
defendant is free to mine the record in service of his arguments.

        For example, to the extent the defendant wishes to make arguments about Michael’s
“proximity to the theft,” Michael’s badge records for April 20, 2016 are already in evidence. (See
GX 115). Similarly, the defendant has already elicited from multiple witnesses the fact that
Michael had been questioned repeatedly about the theft, (see Tr. 1264-1300; 1309-1317 (cross-
examination of Michael regarding meetings with the FBI and Department of Justice); Tr. 2334-37
(cross-examination of Special Agent Evanchec regarding meetings with Michael); including the
fact that Michael was not fully forthcoming in his initial meetings and was placed on administrative
leave following one of those meetings. Similarly, if the defendant wishes to make arguments about
Michael’s activities on DEVLAN, the screenshot Michael took of his DEVLAN workstation on
April 20, 2016, is already in evidence, (see GX 1255), and the defendant has cross-examined
witnesses about the screenshot (see Tr. 1298-1304; 1314-16 (cross-examination of Michael
regarding the screenshot); Tr. 2336-37; 2359-61 (cross-examination of Special Agent Evanchec
regarding Michael’s screenshot). Not only does the defendant have this evidence at his disposal,
but if he wishes to make other arguments regarding Michael’s “activities on the computer
system”—or even his hypothetical activities—the evidence is available for him to do so. (See,
e.g., Dkt. 331-1 (Affidavit of Steven Bellovin), at pp. 2-4 (citing GX 1202-5, 1207-10, and 1207-
11 as supposedly supporting the conclusion that Michael had access to the Altabackups from which
the information disclosed by WikiLeaks was stolen).

        The defendant seeks to introduce the CIA Memorandum, rather than rely on actual
evidence that has been admitted during trial, because the actual evidence contradicts his theory of
Michael’s culpability. As was demonstrated during the testimony of Special Agent Evanchec, the
actual evidence does not support the defendant’s theory about the meaning of Michael’s
“proximity to the theft.” On the contrary, Michael’s badge records—in evidence as GX 115—
conclusively show that Michael was never on the floor of the CCI Office where the defendant’s
DEVLAN workstation was located during the time that the defendant’s workstation was used to
revert the Confluence system to restore the defendant’s administrative access, steal the March 3,
2016 backup files, and delete log files. (See GX 1255 (Michael’s screenshot); 1202-18 (log file
from defendant’s workstation sending command to revert to “bk 4-16-2016”); 107 at 3
(defendant’s badge records for April 20, 2016); 115 (Michael’s badge records for April 20, 2016);
Tr. 2364-67 (redirect examination of Special Agent Evanchec comparing badge records of Michael
and the defendant during time period of reversion)). Moreover, chat records show that it was the
defendant, and not Michael, who was using his workstation during the time those activities were
performed—because he was communicating with Michael, who was using his own workstation on
a different floor. (See GX 719; 726 at 11).

         The defendant incorrectly asserts that “[t]o exclude the Memo would deny Mr. Schulte his
right to confront the witnesses against him and violate his constitutional right to present a complete
defense.” (Dkt. 336 at 4). The Court has already determined that the defendant may return Michael
to the witness stand for continued cross-examination, and Michael can be confronted about any of
         Case 1:17-cr-00548-PAC Document 339 Filed 02/26/20 Page 5 of 6
The Honorable Paul A. Crotty, U.S.D.J.
February 26, 2020
Page 5

the issues the defendant seeks to raise. Likewise, nothing has hindered the defendant’s ability to
confront other witnesses about Michael’s activities, and he has done so throughout the trial. (See,
e.g., Tr. 363-64, 450-51 (cross-examination of Jeremy Weber regarding Michael); 1676-77, 1705
(cross-examination of Sean regarding Michael); Tr. 2334-37, 2359-61 (cross-examination of
Special Agent Evanchec regarding Michael). Nor is the door closed to the defendant if he wishes
to offer additional admissible evidence supposedly showing Michael’s culpability. The defendant
can call his expert to testify as to Michael’s purported access on the DEVLAN system in an
(unavailing) effort to show that they prove Michael’s culpability. He can examine witnesses with
personal knowledge about the relationship between Michael and the defendant or about Michael’s
activities that they may have observed.

        What the defendant cannot do, however, is seek to substitute the CIA Memorandum’s
interpretation of the evidence—and what conclusions to draw from it—for actual presentation of
evidence. The question of what inferences to draw from Michael’s activity is for the jury alone,
and introducing the CIA Memorandum’s conclusions would usurp that inviolate role. Whether or
not the CIA was concerned that “curtailing [Michael’s] access to CIA spaces and data systems is
necessary,” or that his “lack of cooperation as a significant and untenable risk” reflects an inference
to be drawn from the evidence about Michael’s activities, not evidence of those activities itself.

         It is equally impermissible for the defendant to introduce the CIA Memorandum for the
purpose of asserting that the CIA has concluded that Michael is untrustworthy, and that the jury
should therefore reject his testimony. “As a matter of law, the credibility of witnesses is
exclusively for the determination by the jury, and witnesses may not opine as to the credibility of
the testimony of other witnesses at the trial.” United States v. Truman, 688 F.3d 129, 143 (2d Cir.
2012) (quoting United States v. Forrester, 60 F.3d 52, 63 (2d Cir. 1995)). Whether or not the CIA
believes Michael is of no more relevance to the question of whether he has testified truthfully at
this trial than whether the Government or the defense believes Michael’s testimony.

          Finally, whether or not a document such as the CIA Memorandum itself qualifies as a
business record and is therefore subject to an exception to the rule against hearsay, the matters
relayed therein must also be admissible. See, e.g., United States v. Cruz, 894 F.2d 41, 44 (2d Cir.
1990) (“Regardless of the evidentiary rule invoked to assert the admissibility of the reports, the
reports contain multiple hearsay and cannot be admitted under any exception to the hearsay
rule. . . . Each hearsay statement within multiple hearsay statements must have a hearsay exception
in order to be admissible.”). Accordingly, even if the conclusions of the CIA Memorandum could
be admissible, the appropriate way for the defendant to elicit those conclusions is from the witness
who came to those conclusions, rather than the statements he wrote memorializing them.

        To the extent the Court determines that the CIA Memorandum is admissible in the
defendant’s case, the Government intends to call as a rebuttal witness the official responsible for
directing the preparation of the CIA Memorandum (a covert officer known by the pseudonym
“Carter Hall,” and previously identified to the defendant by his true name), and for recommending
the endorsement of administrative leave to the Director of the Office of Security. The Government
has already provided notes of its interview of Mr. Hall to the defendant and the Court, which make
clear that Mr. Hall will explain that the recommendation that Michael be placed on administrative
         Case 1:17-cr-00548-PAC Document 339 Filed 02/26/20 Page 6 of 6
The Honorable Paul A. Crotty, U.S.D.J.
February 26, 2020
Page 6

leave and the CIA Memorandum memorializing that recommendation were not based on, and do
not support, a belief or inference that Michael was responsible for the theft of data from DEVLAN.

                                                       Respectfully submitted,
                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:                /s/
                                                       David W. Denton, Jr.
                                                       Sidhardha Kamaraju
                                                       Matthew Laroche
                                                       Assistant United States Attorneys
                                                       Tel.: 212-637-2744 / 6523 / 2420
Cc: Defense Counsel (via ECF)
